DETAILED ACTION
This communication is responsive to the application, filed August 25, 2020.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 25, 2020 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US 2017/0255535 A1) in view of Colline (US 2013/0080829 A1).

As per claim 1:  A method of operating a storage device comprising: 
establishing a connection between a host and the storage device; 
Freeman discloses [0015] storage device communicatively connected to a host computer.
detecting a crash of the storage device; 
suspending, based on detecting the crash, processing commands from the host through the connection; 
Freeman discloses [0021] during a period that a storage device encounters an error, normal access to the storage device by the host computer is prevented and normal operations are suspended.
recovering from the crash of the storage device; and 
resuming, based on recovering from the crash, processing commands from the host through the connection.  
Freeman discloses [0029] once the self-diagnosis procedure has been completed, the storage device is returned to service and normal access to the storage device by the host computer is allowed.  Freeman discloses self-diagnosis procedure, but fails to explicitly disclose recovery from the crash of the storage device.  Colline discloses a similar method, which further teaches [0042] storage device failures and/or misbehaving storage device, it is advantageous to attempt to recovery and stabilize the storage device.  This saves system administrator time as well as returning a storage device to a fully operational state faster than replacing and rebuilding the storage device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Freeman with that of Colline.  One would have been motivated to recover from the crash of the storage device because it allows to return to fully operational state faster than replacing the device [Colline; 0042].

As per claim 2:  The method of claim 1, further comprising notifying the host of the crash based on detecting the crash of the storage device.  
Colline discloses [0042] a storage device failure is detected and a user or system administrator is notified.

As per claim 3:  The method of claim 2, wherein notifying the host comprises sending an asynchronous event notification to the host through the connection.  
Colline discloses [0109] the storage controller notifies administrative computer that it has placed the storage device into a segregated zone.

As per claim 4:  The method of claim 2, wherein notifying the host comprises asserting a controller status indicator.  
Colline discloses [0070] the storage controller generates change status.  The change status indicator informs the user that a storage device has been segregated.

As per claim 7:  The method of claim 1, further comprising maintaining the connection through a communication interface.  
Colline discloses [Fig. 1C] maintaining a connection from the host computer to the storage devices through a communication bus.

As per claim 13:  The method of claim 1, wherein recovering from the crash of the storage device comprises masking one or more events.
Colline discloses [0070] a user can decide to override the segregation decision made by the storage controller if the data storage system cannot tolerate another storage device being taken off-line (masking segregation).

As per claims 14-17:  Although claims 14-17 are directed towards a device claim, they are rejected under the same rationale as the method claims 1-4, 7, and 13 above.

Claims 5, 6, 8, 9, 12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Colline and further in view of Abe et al. (US 2003/0154421 A1).

As per claim 5:  The method of claim 2, further comprising: 
receiving a reset from the host; and 
resetting a storage interface based on receiving the reset from the host.  
Freeman and Colline disclose the method of claim 2, but fail to explicitly disclose resetting a storage interface from the host.  Abe discloses a similar method, which further teaches [0033, 0052] the SYSRESET signal refers to signal line used for resetting the entire storage device from the host.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Freeman and Colline with that of Abe.  One would have been motivated to reset a storage interface because it allows to initiate fault recovery processing [Abe; 0052].

As per claim 6:  The method of claim 5, wherein: 
the reset comprises a controller reset; and 
resetting the storage interface comprises resetting a controller in the storage interface.  
Abe discloses a similar method, which further teaches [0033, 0052] the SYSRESET signal refers to signal line used for resetting the entire storage device from the host.

As per claim 8:  The method of claim 7, wherein recovering from the crash comprises enabling a host reset of the communication interface.  
Freeman and Colline disclose the method of claim 7, but fail to explicitly disclose resetting a communication interface from the host.  Abe discloses a similar method, which further teaches [0033, 0052] the SYSRESET signal refers to signal line used for resetting the entire storage device, including the communication unit, from the host.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Freeman and Colline with that of Abe.  One would have been motivated to reset a communication interface because it allows to initiate fault recovery processing [Abe; 0052].

As per claim 9:  The method of claim 1, wherein recovering from the crash of the storage device comprises partially restarting one or more processors in the storage device.  
Freeman and Colline disclose the method of claim 1, but fail to explicitly disclose partially restarting one or more processors.  Abe discloses a similar method, which further teaches [0035] the fault recovery unit may apply other modes, such as resetting only one of the processor (partial reset of processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Freeman and Colline with that of Abe.  One would have been motivated to partially reset a processor because it allows to initiate fault recovery processing [Abe; 0035].

As per claim 12:  The method of claim 1, wherein recovering from the crash of the storage device comprises reloading firmware for one or more processors of the storage device.  
Freeman and Colline disclose the method of claim 1, but fail to explicitly disclose reloading firmware for one or more processors.  Abe discloses a similar method, which further teaches [0063] resetting the entire storage devices and the entire processors.  It is clear that the resetting of the entire processor would reload the firmware of the processors.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Freeman and Colline with that of Abe.  One would have been motivated to reload the firmware because it allows to initiate fault recovery processing [Abe; 0035].

As per claims 18-20:  Although claims 18-20 are directed towards a method claim, they are rejected under the same rationale as the method claims 5, 6, 8, 9, and 12 above.

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20190050301 A1 – Swanson discloses utilization of non-volatile random access memory for information storage in response to error conditions.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114